UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4075



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus

DANIEL RICHARD HANNER, JR.,
                                                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00333)


Submitted:   September 26, 2007             Decided:   October 17, 2007


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Emily Marroquin, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina; Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daniel Richard Hanner, Jr., appeals the district court’s

judgment revoking his supervised release and sentencing him to the

statutory maximum sentence of twenty-four months’ imprisonment, a

sentence above the applicable range based on the non-binding

federal sentencing guidelines policy statement.                 Hanner contends

that the sentence is procedurally and substantively unreasonable.

               We will affirm a sentence imposed after revocation of

supervised release if it is within the prescribed statutory range

and is not plainly unreasonable. United States v. Crudup, 461 F.3d
433, 437-39 (4th Cir. 2006), cert. denied, 127 S. Ct. 1813 (2007).

In    making    this    determination,       we   first   consider   whether   the

sentence is procedurally or substantively unreasonable.                     Id. at

438-39.    Only if a sentence is found to be unreasonable will this

court determine if it is “plainly” so.               Id. at 439.     Although the

district court must consider the Chapter Seven policy statements,

U.S. Sentencing Guidelines Manual ch. 7, pt. B (2006), as well as

the    statutory       requirements    and    factors     applicable   to   parole
revocation sentences under 18 U.S.C.A. § 3553(a), 3583 (West 2000

& Supp. 2007), the court ultimately has broad discretion to revoke

the previous sentence and impose a term of imprisonment up to the

statutory maximum.         Crudup, 461 F.3d at 438-39.
               Hanner argues that his sentence is both procedurally and

substantively unreasonable.           Based on Hanner’s numerous violations

of the terms of supervised release, including violating the law by

driving under the influence, and his substance abuse and mental


                                       - 2 -
health   difficulties,     the   district   court   stated   that   Hanner’s

supervised release was an “utter failure” and that the statutory

maximum sentence was necessary to protect the public by preventing

Hanner from continuing to drive under the influence and to provide

treatment for his substance abuse and psychiatric issues.             Under

the standard articulated in Crudup, 461 F.3d at 440, we find

Hanner’s   sentence   to    be   both   procedurally   and   substantively

reasonable.

           Accordingly, we affirm Hanner’s sentence.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -